OPINION
PER CURIAM:
This is an appeal from an order entered by the 93rd District Court in Hi-dalgo County stating that I-B-, had engaged in delinquent conduct within the meaning of Section 51.03 of the Texas Family Code, V.T.C.A. Notice of appeal was given on June 12, 1974, the transcript was requested on June 12, 1974 and filed in this Court on June 13, 1974. Copies of correspondence show that the statement of facts was requested, but it has not been filed with this Court. The Clerk, at the suggestion of the Court, advised appellant’s attorney by letter dated August 9, 1974 that neither the statement of facts nor appellant’s brief had been filed as of that date and that the cause would be dismissed unless good cause for the failure was shown by appropriate motions and affidavits. It has now been seventy-seven (77) days since the transcript was filed with the Court and no motions for extension of time nor any other explanation for the de*304lay has been tendered to the Court. Appellant has been advised by this Court of the necessity of complying with the rules concerning the filing of briefs, but he has failed to exercise diligence in the perfection of this appeal, and this will warrant dismissal of the appeal.
Rule 414, Texas Rules of Civil Procedure, provides that appellant shall file his brief in the Court of Civil Appeals within thirty days after the filing of the transcript (and statement of facts, if any). Rule 415, T.R.C.P., provides for the dismissal of appeals for failure to file briefs for want of prosecution. Appellant has not attempted to show any cause why he has not filed the statement of facts nor his brief. No motion for extension of time has been filed pursuant to Rule 386, T.R. C.P. This failure to comply with the Rules authorizes the Court to dismiss the appeal. Cuellar v. H. E. Butt Grocery Company, 397 S.W.2d 873 (Tex.Civ.App. —Corpus Christi 1965, n. w. h.) ; Rodriguez v. Flores, 426 S.W.2d 285 (Tex.Civ. App. — San Antonio 1968, n. w. h.) ; Dixieland Petroleum Corporation v. Brown, 216 S.W.2d 235 (Tex.Civ.App. — Eastland 1948, n. w. h.) ; Foreman v. Dallas Credit Corporation, 360 S.W.2d 442 (Tex.Civ.App.— Waco 1962, n. w. h.).
Where no statement of facts or brief were filed, and the record presents no fundamental error and no questions of law are presented which are of any importance to the public in general, the appeal will be dismissed. Franke v. Franke, 373 S.W.2d 891 (Tex.Civ.App. — Corpus Christi 1963, n. w. h.).
Appellant’s appeal is dismissed. The judgment of the trial court is affirmed and the prior orders of this Court are set aside and the bond is vacated.